

116 SRES 273 ATS: Designating June 2021 as “Great Outdoors Month”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 273IN THE SENATE OF THE UNITED STATESJune 16, 2021Mr. Daines (for himself, Mr. Peters, Mrs. Shaheen, Mr. King, Mr. Cramer, Ms. Klobuchar, and Mr. Heinrich) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating June 2021 as Great Outdoors Month.Whereas hundreds of millions of individuals in the United States participate in outdoor recreation annually;Whereas Congress enacted the Outdoor Recreation Jobs and Economic Impact Act of 2016 (Public Law 114–249; 130 Stat. 999) to assess and analyze the outdoor recreation economy of the United States and the effects attributable to the outdoor recreation economy on the overall economy of the United States;Whereas the Outdoor Recreation Satellite Account, updated in September 2020 by the Bureau of Economic Analysis of the Department of Commerce, shows that outdoor recreation generated more than $788,000,000,000 in economic output in 2019, comprising approximately 2.1 percent of the current-dollar gross domestic product;Whereas the Outdoor Recreation Satellite Account shows that, in 2019, the outdoor recreation sector experienced faster growth in real gross output, compensation, and employment than the overall economy of the United States, while also providing 5,200,000 jobs across the United States;Whereas the Consolidated Appropriations Act, 2019 (Public Law 116–6; 133 Stat. 13) encouraged the Department of Commerce to continue its work with the Outdoor Recreation Satellite Account;Whereas the Great American Outdoors Act provides billions of dollars over the next 5 years to help improve infrastructure on public lands and waters and expand access to outdoor recreation for all people of the United States;Whereas regular outdoor recreation is associated with economic growth, positive health outcomes, and better quality of life;Whereas many outdoor recreation businesses are small businesses, which have been heavily impacted by the COVID–19 pandemic;Whereas outdoor recreation businesses are cornerstones of rural communities and outdoor recreation is part of the national heritage of the United States; andWhereas June 2021 is an appropriate month to designate as “Great Outdoors Month” to provide an opportunity to celebrate the importance of the great outdoors: Now, therefore, be it That the Senate—(1)designates June 2021 as Great Outdoors Month; and(2)encourages all individuals in the United States to responsibly participate in recreation activities in the great outdoors during June 2021 and year-round. 